Citation Nr: 0827545	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-11 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
coronary artery disease to include as secondary to 
polychlorinated biphenyl (PCB) exposure and asbestos 
exposure.  

2.  Entitlement to service connection for renal cell 
carcinoma, to include as secondary to PCB exposure and 
asbestos exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1960 to December 1966 with one year of prior 
service.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In April 2006 a 
Travel Board hearing was held at the RO.  In June 2006 the 
case was remanded for further development.  In March 2008 the 
Board requested a Veteran's Health Administration (VHA) 
medical opinion in relation to the veteran's claim for 
service connection for renal cell carcinoma.  That March 2008 
opinion was received by the Board in April 2008.  


FINDINGS OF FACT

1.  Atherosclerotic coronary artery disease was not shown in 
service or for many years thereafter and is not shown to be 
related to service or to asbestos or PCB exposure therein.  

2.  Renal cell carcinoma was not shown in service or for many 
years thereafter and is not shown to be related to service or 
to asbestos or PCB exposure therein.  


CONCLUSIONS OF LAW

1.  Atherosclerotic coronary artery disease was not incurred 
in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Renal cell carcinoma was not incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  A subsequent December 2004 letter clarified 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  A July 2006 letter then 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).   
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with a VA examination in October 2006 and the Board 
also obtained the March 2008 VHA opinion.  The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Service medical records do not reveal any findings of renal 
cell carcinoma, coronary artery disease or other kidney, 
heart or vascular problems.  On August 1966 separation 
examination, the genitourinary system, heart and vascular 
system were all found to be normal.  Service personnel 
records reveal that the veteran served on four ships while on 
active duty-the USS Preserver, a salvage and rescue ship, 
from approximately March 1960 to March 1961; the USS Vulcan, 
a repair ship, from approximately March 1961 to May 1961, the 
USS Little Rock, a guided missile cruiser from approximately 
October 1961 to April 1962; and the USS Newport News, a heavy 
cruiser, from June 1962 to June 1964.  The veteran then 
served in the Inshore Undersea Warfare Group in Little Creek, 
Virginia, from approximately October 1964 to June 1966.  The 
veteran's military occupational specialty (MOS) was Radio 
Communications Traffic Chief. 

A February 1984 private operative report shows that the 
veteran received a total cardiopulmonary bypass for coronary 
artery disease with angina pectoris.  On a February 1984 
discharge summary it was noted that the exertional angina had 
begun about three months prior.  As a result the veteran had 
had a coronary angiography, which showed severe three vessel 
coronary artery disease. 

An April 2002 VA surgical report shows that the veteran 
underwent a left radical nephrectomy to remove a papillary 
renal cell carcinoma.  An April 2002 VA progress note shows 
diagnoses of coronary artery disease, coronary artery bypass 
graft, ischemic heart disease and aortic sclerosis.  The note 
also indicated that the veteran had had coronary artery 
bypass graft involving three vessels in 1983 and that this 
procedure was redone in 1999.    

In an October 2002 statement the veteran indicated that while 
stationed at Little Creek, Virginia, he was involved with 
repair to oil filled transformers and switched devices for 
transmitters.  They received PCB liquid in its pure form and 
added it to the oil in these devices as a fire retardant.  No 
precautions were taken in regard to the handling of this 
liquid as no one was aware of its danger.  Since he had been 
out of the service he had had several periods where he was 
suspected of having a severe allergic reaction to something 
and had been hospitalized for two or more of these attacks.  
No allergies were ever found, however.  He also had had two 
open heart surgeries, had recently had his left kidney 
removed due to a rare type of cancer and also currently had 
infected lymph nodes.  He was informed that the PCB exposure 
could be the source of his problems, certainly of the cancer 
of the kidney.  

An October 2002 VA progress note shows pertinent diagnostic 
impressions of history of renal cancer with elevated creatine 
and arteriosclerotic heart disease.  It was noted that the 
veteran also had a history of hypertension that he had not 
taken his medication that day (i.e. atenolol, lisonopril).  
It was also noted that his mother died at 40 from a 
cerebrovascular accident and his father died at 70 from a 
myocardial infarction.  One brother died in heart surgery and 
another had had a myocardial infarction and diabetes.      

In a December 2002 private medical examination a private 
pulmonologist, Dr. K, found that the veteran had a history of 
significant exposure to asbestos; a latency period of greater 
than 15 years between the time of asbestos exposure and the 
development of signs and symptoms of asbestos related 
disease; pulmonary function tests that demonstrated a reduced 
vital capacity, a restrictive pattern and impaired diffusion; 
and chest X-rays showing small irregular opacities with an 
ILO grading of 1/1.  The examiner noted that the veteran also 
had suffered from cancer of the kidney and that a Dr. S had 
found an increased incidence of such cancer in people exposed 
to asbestos.  Dr. K also noted that the veteran had smoked 
half a pack of cigarettes a day from age 18 to age 24.  In an 
associated interpretation of a December 2002 X-ray, Dr. K 
made a finding of interstitial lung disease consistent with 
asbestos exposure/asbestos-related disease.  

In January 2003 the veteran submitted a number of articles 
pertaining to PCBs and one article pertaining to renal 
cancer.  The articles noted that renal cell carcinoma is the 
most common form of kidney cancer; that PCBs may reasonably 
be anticipated to be carcinogens; that PCBs could result in 
liver, kidney and skin damage in animals; that among the 
health effects of PCBs are skin ailments called chloracne, 
reproductive disorders and liver disease; that PCBs were a 
suspected human carcinogen and a known animal carcinogen; 
that studies of workers provide evidence that PCBs were 
associated with certain types of cancer such as cancer of the 
liver and biliary tract; that PCBs aboard ship usually 
function as insulating fluids or coolants in electrical 
equipment and could occasionally be found in enclosed 
hydraulic and heat transfer systems; and that workplace 
exposure to PCBs could still occur during repair and 
maintenance of old PCB transformers.   

In a June 2003 statement the veteran indicated that he was 
exposed to asbestos in service while aboard the USS 
Passenger, USS Little Rock and USS Newport News from 1959 to 
1966.  On the ships all the wiring was exposed through the 
passageways, berths, dining halls and in the radio rooms and 
transmission rooms.  Also, there was asbestos from the heat 
shielding used in electronic equipment.  Additionally he was 
trained as a typewriter repairman while in Norfolk, Virginia 
and used Carbon tetrachloride to clean this equipment.  
Before service the veteran worked in a food market.  After 
service he did electrical work and air conditioning work.   

In an October 2003 statement the veteran indicated that he 
had brushed asbestos from his bunk while firing practice was 
going on when stationed on the USS Newport News.  

Private medical records from February 2004 to September 2004 
show treatment and evaluation of coronary artery disease and 
renal insufficiency.  A February 2004 private medical 
examination noted under "family history" that the veteran's 
father and two brothers both died from myocardial 
infarctions.  The father had had diabetes and the brothers 
had had diabetes and coronary artery disease.  The veteran's 
mother died from a cerebral aneurysm at age 41.  

A February 2004 private chest X-ray showed that the veteran 
had had prior surgery for coronary artery bypass.  There had 
been no interval change in the cardiac size and the findings 
were essentially unchanged from those from February 1984.  

At an October 2004 Decision Review Officer (DRO) hearing at 
the RO the veteran testified that he had problems for years 
with what physicians at the time thought was an allergic 
reaction.  As a result he was hospitalized on a few occasions 
for anaphylactic shock.  No allergies were ever found.  He 
did not relate the attacks to anything until he had kidney 
cancer and a doctor at the VA wanted to know if he had been 
exposed to some types of chemicals.  The doctor noted that 
the veteran had a rare type of cancer and should contact VA 
to get more information as to whether it might be related to 
the veteran's PCB exposure in service.  The veteran noted 
that he was directly exposed to PCB, including in liquid 
form.  The veteran did not know if his PCB exposure caused 
his coronary artery disease but he highly suspected that it 
caused his kidney disease as there was no cancer in his 
family.  The veteran further testified that he was diagnosed 
as having heart problems in the 1970s and had his first 
triple bypass surgery in the 1980s.  The first onset of the 
kidney cancer was a couple years prior to the hearing.  He 
was not so concerned about getting compensation but did feel 
it was important to obtain the highest level of VA medical 
coverage as he was paying $380 for supplemental insurance 
policies and he did not know if he might have future PCB 
exposure related problems.      

On May 2005 VA examination the examining physician, Dr. L, 
noted that the veteran had received a May 2005 pulmonary 
function test that produced findings consistent with a mild 
obstructive ventilatory defect with substantial response to 
inhaled bronchodilators.  The testing physician had noted 
that low lung volumes suggested a superimposed restrictive 
component, which in view of a normal diffusing capacity was 
likely extrinsic in nature.  The testing physician had then 
found that the pulmonary function testing at best showed 
evidence of a mild extrinsic restriction, which was likely 
attributable not to pulmonary disease but to obese body 
habitus.  Dr. L also noted that the veteran's most recent 
chest X-ray showed no evidence of pleural involvement, the 
hallmark of asbestos-related lung pathology.  Thus, it was 
opined that, given the pulmonary function test results and 
the chest X-ray results, it could have been only speculation 
for Dr. L to report that the veteran had interstitial lung 
disease. 

At his April 2006 Board hearing the veteran testified that he 
was first diagnosed as having coronary artery disease in the 
early 80s and was diagnosed with renal cell carcinoma in 
2003.  He then had surgery to remove one kidney where the 
cancer was supposedly all contained.  The veteran reported 
that after the surgery, the surgeon noted that he had a rare 
form of cancer, which the doctor had only seen a few times.  
The doctor then asked the veteran if he had been exposed to 
any chemicals, including PCB.  The veteran also indicated 
that he first had a problem with a possible "allergic 
reaction" soon after service when he was going to Marshall 
University.    During service he was exposed to some level of 
asbestos on each of the ships on which he served.  He noted 
that every wire and pipe on the ships was covered with 
asbestos and that the wires and pipes were constantly being 
repaired or changed.  Also, the wiring was reportedly exposed 
rather than being run in conduit.  

Regarding exposure to PCBs, the veteran indicated that as a 
radioman a lot of equipment he worked on contained PCBs 
including transmitters, oil switches and batteries.  It was, 
however, during his duty with the Inshore Undersea Warfare 
Group in Little Creek that the veteran indicated he received 
most of his exposure to PCBs.  He noted that he was part of a 
team that would bring transformers to remote sites to set up 
a power supply to run radar and communication huts.  He also 
indicated that liquid PCB was added to the oil that filled 
the transformers as a fire retardant and the veteran was 
sometimes responsible for this task.  He did not wear 
protective equipment or otherwise take any precautions when 
handling the PCB as no one knew it was toxic.  When he had to 
change the taps in the transformers he would stick his arms 
all the way inside, thus getting liquid PCB on his arms.  
After service in the early 1970s he went to work for the 
railroad.  He believes he was again exposed to PCBs but at 
that point he was required to wear protective equipment.  The 
veteran also testified that Little Creek is now a superfund 
site and that PCBs are one of the contaminants at the site.  

In an August 2006 letter, a private pulmonologist, Dr. J, 
indicated that the veteran reported a history of exposure to 
asbestos and to PCB in its liquid form.  As these substances 
were known to be carcinogenic and pose a health hazard, Dr. J 
felt that the veteran needed to be evaluated properly for the 
possible late effects of these substances, in particular, 
cancer of the kidneys.

On October 2006 VA medical examination, the diagnoses were 
residuals renal cell carcinoma status post left radical 
nephrectomy and coronary artery disease status post coronary 
artery bypass graft.  The examiner noted that the left renal 
nephrectomy the veteran received in April 2002 had removed a 
papillary renal cell carcinoma (4.1 cm), Furhman Grade 2, 
with margins free of tumor.  The examiner then found that 
there was no objective data to support a relationship between 
the veteran's renal cell carcinoma and active duty service 
and in particular, there was no objective data to support a 
relationship between the veteran's renal cell carcinoma and 
exposure to asbestos or PCBs during service.  Thus, she found 
that it was less likely than not that the veteran's renal 
cell carcinoma was caused by or a result of exposure to 
asbestos or PCBs. 

Regarding the coronary artery disease the examiner found that 
the veteran's coronary artery disease was not caused by or a 
result of, active duty and further, there was no data to 
support a claim that the coronary artery disease was 
aggravated by service.  The examiner noted that her own 
clinical experience, along with a  review of the pertinent 
literature and the record, showed no objective data to 
support a relationship between the veteran's coronary artery 
disease and his active duty service, including exposure to 
asbestos or PCBs.  

In the March 2008 VHA opinion, the Chief Oncologist from the 
VA Medical Center in Columbia, South Carolina indicated that 
the veteran's major risk factors for having a renal cell 
cancer were his many years of significant obesity (with a 
listing in the record of a weight of 243 lbs and a height of 
5'7" and his many years of hypertension, which was listed in 
the record as longstanding and poorly controlled.  The 
oncologist indicated that these risk factors had a greater 
than 50 percent chance of being causally related to the 
veteran's renal cell cancer.  Possible minor risk factors 
included 6 year asbestos exposure and cigarette smoking.  The 
oncologist indicated that these risk factors had a less than 
50 percent chance of being causally related to the veteran's 
renal cell cancer.  The examiner saw no published data for 
PCB exposure and increased risk of renal cancer.    

In his July 2008 written brief presentation the veteran's 
representative contended that the March 2008 VHA oncologist's 
opinion provided a "gross oversimplification" of the data 
pertaining to the relationship between PCB exposure and 
cancer in humans when she noted that she saw no published 
data for such a relationship.  The representative noted that 
since the 1970s the literature contained data showing the 
toxicity of PCBs to animals.  He also noted that human 
studies have shown a "broad range of systemic pathologies as 
the result of toxic [PCB] exposures" including an indication 
of liver damage.  He further argued that because PCBs were 
known to cause organ damage, including damage to the liver, 
and they may reasonably be anticipated to cause cancer 
including cancer to the liver and biliary tract, they could 
also be a risk factor for kidney disease including renal cell 
cancer.    




III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain listed, chronic disabilities, including renal cell 
carcinoma and coronary artery disease, are presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.10.

IV.  Analysis

Coronary Artery Disease

The veteran's service medical records are negative for any 
findings of coronary artery disease or other heart or 
vascular problems with the August 1966 separation examination 
showing a normal heart and vascular system.  There is then no 
actual medical documentation of heart or vascular problems 
until 1984, some 18 years after service, when the veteran had 
cardiopulmonary bypass surgery.  A lengthy interval of time 
between service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000). 

The veteran and his representative contend that the coronary 
artery disease is related to PCB and/or asbestos exposure in 
service.  The record does show that the veteran was exposed 
to both asbestos and PCBs.  There is, however, no medical 
evidence of record that this exposure caused, or contributed 
to cause his coronary artery disease.  To the contrary, the 
October 2006 VA examiner specifically found that the 
veteran's coronary artery disease was not caused by, or a 
result of, active duty and that there was no data to support 
a claim that the coronary artery disease was aggravated by 
service.  Nor is there any medical evidence of record showing 
that the veteran's coronary artery disease is otherwise 
related to service.  Although the veteran and his 
representative may believe that there is a relationship 
between his military service and his coronary artery disease, 
as laypeople they are not competent to provide a medical 
opinion regarding medical nexus.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In summary, given that the veteran's coronary artery disease 
did not become manifest until some 18 years after service; 
given that there is no competent evidence of record 
supporting a nexus between coronary artery disease and 
service; and given that there is specific competent medical 
evidence weighing against such a nexus, the Board must 
conclude that the weight of the evidence is against a finding 
of service connection for coronary artery disease on either a 
direct or presumptive basis.  The preponderance of the 
evidence is against this claim and it must be denied.

Renal Cell Carcinoma

The veteran's service medical records are negative for any 
findings of renal cell carcinoma or other kidney problems 
with the August 1966 separation examination showing a normal 
genitourinary system.  There is then no actual medical 
documentation of renal cell carcinoma or other kidney 
problems until 2002, some 36 years after service, when the 
veteran had the radical nephrectomy.  A lengthy interval of 
time between service and initial postservice manifestation of 
a "disability" for which service connection is sought is, 
of itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson, 230 F.3d 1330 
(Fed. Cir. 2000). 

The veteran and his representative argue that the renal cell 
carcinoma is related to PCB and/or asbestos exposure in 
service.  Once again, the record does show that the veteran 
was exposed to both asbestos and PCBs.  There is, however, no 
specific medical evidence of record that this exposure 
caused, or contributed to cause his renal cell carcinoma.  To 
the contrary, the medical evidence weighs against such a 
finding as both the October 2006 VA examination and the March 
2008 expert medical opinion found that it was less likely 
than not that the veteran's renal cancer is related to PCB 
and or asbestos exposure.  Nor is there any medical evidence 
of record showing that the veteran's renal cell carcinoma is 
otherwise related to service.   

Although the veteran and his representative may believe that 
there is a relationship between his military service and his 
renal cell carcinoma, as laypeople they are not competent to 
provide a medical opinion regarding medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
although the veteran and his representative have referred to 
studies indicating that exposure to PCBs can be carcinogenic; 
neither of them has referred to any studies indicating that 
PCB exposure might specifically cause renal cancer in humans.  
Instead, they have referred to studies suggesting that PCB 
exposure could cause liver and biliary tract cancer.  
Consequently, these references do not provide a basis for 
discounting the VA medical opinions of record, which found 
that there was no basis in the medical literature for finding 
a relationship between the veteran's PCB exposure and his 
renal cell carcinoma. 

In summary, given that renal cell carcinoma did not become 
manifest until some 36 years after service; given that there 
is no specific competent medical evidence of record that 
supports a nexus between renal cell carcinoma and the 
veteran's service; and given that there is explicit competent 
medical evidence weighing against such a nexus, the Board 
must conclude that the weight of the evidence is against a 
finding of service connection for renal cell carcinoma on 
either a direct or presumptive basis.  The preponderance of 
the evidence is against this claim and it must be denied.


ORDER

Entitlement to service connection for atherosclerotic 
coronary artery disease to include as secondary to 
polychlorinated biphenyl (PCB) and asbestos exposure is 
denied.

Entitlement to service connection for renal cell carcinoma, 
to include as secondary to PCB and asbestos exposure is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


